United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52168 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (Name of small business issuer in its charter) Delaware 20-3208390 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #15-2006 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-14 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #15-2006(B) L.P. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 2,122,600 $ 2,680,200 Accounts receivable-affiliate 7,216,900 8,299,300 Short-term hedge receivable due from affiliate — 2,492,200 Total current assets 9,339,500 13,471,700 Oil and gas properties, net 143,432,500 154,541,600 Long-term hedge receivable due from affiliate — 372,600 $ 152,772,000 $ 168,385,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 16,300 $ 23,900 Short-term hedge liability due to affiliate 8,861,300 58,900 Total current liabilities 8,877,600 82,800 Asset retirement obligation 4,174,700 4,070,700 Long-term hedge liability due to affiliate 12,862,400 3,744,200 Partners’ capital: Managing general partner 31,583,800 35,402,400 Limited partners (14,772.60 units) 116,997,200 126,024,100 Accumulated other comprehensive loss (21,723,700 ) (938,300 ) Total partners' capital 126,857,300 160,488,200 $ 152,772,000 $ 168,385,900 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 7,849,600 $ 10,641,400 $ 16,823,100 $ 17,659,900 Interest income 2,600 15,700 9,000 29,400 Total revenues 7,852,200 10,657,100 16,832,100 17,689,300 COSTS AND EXPENSES Production 1,699,900 2,026,100 3,647,700 3,276,400 Depletion 4,248,200 5,192,600 9,372,700 9,472,700 Accretion of asset retirement obligation 60,800 57,100 104,000 118,500 General and administrative 165,300 131,500 294,300 225,600 Total expenses 6,174,200 7,407,300 13,418,700 13,093,200 Net earnings $ 1,678,000 $ 3,249,800 $ 3,413,400 $ 4,596,100 Allocation of net earnings: Managing general partner $ 1,349,900 $ 2,104,000 $ 2,887,400 $ 3,401,900 Investor partners $ 328,100 $ 1,145,800 $ 526,000 $ 1,194,200 Net earnings per investor partnership unit $ 23 $ 78 $ 36 $ 81 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #15-2006 (B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 35,402,400 $ 126,024,100 $ (938,300 ) $ 160,488,200 Participation in revenues and expenses: Net production revenues 4,508,600 8,666,800 — 13,175,400 Interest income 3,100 5,900 — 9,000 Depletion (1,488,000 ) (7,884,700 ) — (9,372,700 ) General and administrative (100,700 ) (193,600 ) — (294,300 ) Accretion of asset retirement obligation (35,600 ) (68,400 ) — (104,000 ) Net earnings 2,887,400 526,000 — 3,413,400 Other comprehensive loss — — (20,785,400 ) (20,785,400 ) Assets received (1,736,400 ) — — (1,736,400 ) Distributions to partners (4,969,600 ) (9,552,900 ) — (14,522,500 ) Balance at June 30, 2008 $ 31,583,800 $ 116,997,200 $ (21,723,700 ) $ 126,857,300 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #15-2006(B) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 3,413,400 $ 4,596,100 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 9,372,700 9,472,700 Accretion of asset retirement obligation 104,000 118,500 Decrease (increase) in accounts receivable – affiliate 1,082,400 (4,484,700 ) (Decrease) increase in accrued liabilities (7,600 ) 3,600 Net cash provided by operating activities 13,964,900 9,706,200 Cash flows from financing activities: Distributions to partners (14,522,500 ) (8,698,000 ) Net cash used in financing activities (14,522,500 ) (8,698,000 ) Net (decrease) increase in cash and cash equivalents (557,600 ) 1,008,200 Cash and cash equivalents at beginning of period 2,680,200 1,305,800 Cash and cash equivalents at end of period $ 2,122,600 $ 2,314,000 Supplemental schedule of non-cash investing and financing activities: Assets contributed by (returned to) managing general partner: Tangible equipment $ 213,300 $ 5,629,000 Lease costs (400 ) 525,100 Intangible drilling costs (1,949,300 ) — $ (1,736,400 ) $ 6,154,100 Asset retirement obligation $ — $ 500,300 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #15-2006(B) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public #15-2006 (B) L.P. (the "Partnership") is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 4,122 Limited Partners. The Partnership was formed on May 9, 2006 to drill and operate gas wells located primarily in western Pennsylvania, Ohio and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and six months ended June 30, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-KSB for the year ended December 31, 2007.The results of operations for the three months and six months ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information.Credit is extended on an unsecured basis to many of its energy customers.At June 30, 2008 and December 31, 2007, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $4,998,900 at June 30, 2008 and $5,757,100 at December 31, 2007, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #15-2006(B) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost.Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives.Maintenance and repairs are expensed as incurred.Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: June 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 4,221,700 $ 4,222,100 Wells and related equipment 182,577,300 184,313,300 186,799,000 188,535,400 Accumulated depletion (43,366,500 ) (33,993,800 ) $ 143,432,500 $ 154,541,600 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, "The Hierarchy of Generally Accepted Accounting Policies" ("SFAS 162"), which reorganizes the GAAP hierarchy.
